
	

113 HR 4344 IH: Military Sexual Trauma Claims Administration Reform and Eligibility Act
U.S. House of Representatives
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4344
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2014
			Ms. Titus (for herself, Ms. DeLauro, Ms. Pingree of Maine, Ms. Brown of Florida, Ms. Kuster, Ms. Brownley of California, Ms. Frankel of Florida, Mr. Lowenthal, Mr. Tonko, Mrs. Napolitano, Mr. O’Rourke, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to establish a presumption of service connection for mental
			 health conditions related to military sexual trauma.
	
	
		1.Short titleThis Act may be cited as the Military Sexual Trauma Claims Administration Reform and Eligibility Act.
		2.Presumption of service connection for mental health conditions related to military sexual trauma
			(a)Presumption
				(1)In generalSubchapter II of chapter 11 of title 38, United States Code, is amended by adding at the end the
			 following new section:
					
						1119.Presumption of service connection for mental health conditions related to military sexual trauma
							(a)In generalFor purposes of section 1110 of this title, and subject to section 1113 of this title, a mental
			 health condition of a veteran that a veteran certifies to the Secretary as
			 being incurred in or aggravated by military sexual trauma shall be
			 considered to have been incurred in or aggravated by the service of the
			 veteran, notwithstanding that there is no record of evidence of such
			 mental health condition or such military sexual trauma occurring during
			 such service.
							(b)Military sexual trauma definedIn this section, the term military sexual trauma means, with respect to a veteran, psychological trauma, which in the judgment of a mental health
			 professional, resulted from a physical assault of a sexual nature, battery
			 of a sexual nature, or sexual harassment (as defined in section 1720D of
			 this title) which occurred during a period of serving in the Armed Forces
			 on active duty or active duty for training..
				(2)Clerical amendmentThe table of sections at the beginning of chapter 11 of such title is amended by inserting after
			 the item relating to section 1118 the following new item:
					
						
							1119. Presumption of service connection for mental health conditions related to military sexual
			 trauma..
				(b)Presumption rebuttableSection 1113 of title 38, United States Code, is amended by striking or 1118 each place it appears and inserting 1118, or 1119.
			(c)Presumption during peacetime serviceSection 1137 of title 38, United States Code, is amended by striking and 1113 and inserting 1113, and 1119.
			
